DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The specification fails to provide a clear definition for a computer readable storage medium. Given the broadest interpretation of a computer readable storage medium, ordinary and customary meaning of a computer readable storage medium covers forms of non-transitory media and transitory propagating signal. Therefore, a computer readable storage medium can be drawn to cover a transitory propagating signals per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-10, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (Pub. No. US 2016/0117665) and Allison (Pub. No. US 2014/0006343).
Per claim 1, Davis teaches a method, comprising: at an electronic device having one or more processors, memory, a touch-sensitive surface, and a display:

while displaying the messaging user interface:
detecting a second user input corresponding to an activatable menu item for initiating a payment action with the other user and, in response to detecting the second user input, displaying a payment user interface configured to initiate a payment action with the other user (figs. 4B-4C and 7A-7B; [0169]; [0170]; [0227]; [0228]). 
Davis does not specifically teach detecting a first user input corresponding to the representation and in response to detecting the first user input, displaying a menu that includes activatable menu items associated with the other user, wherein the menu is overlaid on the messaging user interface.
However, Allision teachers detecting a first user input corresponding to the representation and in response to detecting the first user input, displaying a menu that includes activatable menu items associated with the other user, wherein the menu is overlaid on the messaging user interface (fig 6; [0045]; [0046]; [0076]; which show providing communication shortcuts associated with a contact representation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Allison in the invention of Davis in order to provide an expanded view or a collapsed view for a contact representation to allow quick access to one or more communication shortcuts.

Per claim 5, the modified Davis teaches the method of claim 1, wherein displaying the payment user interface includes displaying the payment user interface over a portion of the messaging user interface (Davis, [0170]). 
Per claim 6, the modified Davis teaches the method of claim 1, wherein: the first user input is a first touch gesture comprising a tap, light press, or deep press gesture and the second user input is a second touch gesture (Davis, [0082]). 
Per claim 7, the modified Davis teaches the method of claim 1, comprising: prior to detecting completion of the payment action, detecting a fourth user input corresponding to a payment message-input area; in response to detecting the fourth user input, displaying a digital keyboard (Davis, [0168]).
Per claim 8, the modified Davis teaches the method of claim 1, comprising: in response to detecting completion of the payment action, displaying a payment confirmation within the conversation transcript ([0176]; [0197]).
Claims 9-10 and 13-16 are rejected under the same rationale as claims 1-2 and 5-8 respectively
Claims 17-18 are rejected under the same rationale as claims 1-2.

Claims 3-4, 11-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (Pub. No. US 2016/0117665), Allison (Pub. No. US 2014/0006343), and Sidi et al. (“Sidi” Pub. No. US 2016/0018895).
which show options for initiating a communication session), but does not teach in response to the third user input, activating a private messaging session with the other user. 
However, Sidi teaches an option for activating a private messaging session with the other user ([0012]; [0018]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Sidi in the invention of the modified Davis in order to make it simple and convenient to switch.
Per claim 4, the modified Davis teaches the method of claim 3, wherein activating a private messaging session with the other user includes displaying a private messaging conversation transcript of a messaging conversation between the user of the electronic device and the other user (Sidi, [0012]; [0018]). 
Claims 11-12 are rejected under the same rationale as claims 3-4 respectively.
Claims 19-20 are rejected under the same rationale as claims 3-4 respectively.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/            Primary Examiner, Art Unit 2175